Title: Bernard Peyton to James Madison, 10 June 1833
From: Peyton, Bernard
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Sales Tobacco by Bernard Peyton For account James Madison Esqr 1833
                        June 5 For Cash. . 4 Hhds Tobacco (viz) J. M. #3. 1424. 134. 1290 @ $8— $103.20
                        4. 1316. 134. 1182. . .7.50 88.65
                        5. 1392. 142. 1250. . .8.50. . . 106.25
                        6. 1444. 434. 1310. . .7.50. . . 98.25
                        _________
                        $396.35
                        Charges
                        Paid for notes $2—Commission 2 1/2 pr cent $9.91 11.91
                        Nett proceeds $384.44
                        
                            
                                
                            Bernard Peyton
                                                
                            
                            P Hamn. A Crenshaw
                        
                                                
                            
                            Richmond
                         June 6. 1833.
                    